Citation Nr: 0731779	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  06-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for amputation of both 
feet.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969, including service in Vietnam from March 1968 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision, which 
denied service connection for PTSD/anxiety/nerves, service 
connection for amputation of both feet; and entitlement to 
nonservice-connected pension; and from a September 2006 
rating decision that denied service connection for hearing 
loss, right ear.  These decisions were issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In August 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in New York, New 
York.  The transcript of that hearing is of record.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and 
entitlement to service connection for hearing loss, right 
ear, are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  In a rating decision dated in October 2004 the veteran 
was denied service connection for amputation of both feet, 
and entitlement to nonservice-connected pension, which he 
appealed.  

2.  During an August 2007 Travel Board hearing and prior to 
the promulgation of a decision in the appeal, the veteran 
declared, under oath, that he was withdrawing his claim for 
service connection for amputation of both feet, and his claim 
for nonservice-connected pension.  


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a substantive 
appeal for service connection for amputation of both feet, 
and entitlement to nonservice-connected pension, have been 
met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the veteran or his authorized representative.  38 C.F.R. 
§ 20.204.  

In a rating decision dated in October 2004 the veteran was 
denied service connection for amputation of both feet, and 
denied entitlement to nonservice-connected pension, which he 
appealed.  During his August 2007 Travel Board hearing he 
declared, under oath, that he did not wish to pursue his 
appeal for service connection for amputation of both feet, or 
his appeal for entitlement to nonservice-connected pension.  

In view of the veteran's withdrawal during a hearing on the 
record of his claim for service connection for amputation of 
both feet, and his withdrawal during that same hearing of his 
claim for nonservice-connected pension, the Board finds that 
there remains no allegations of errors of fact or law for 
appellate consideration with regard to these issues.  See 38 
C.F.R. § 20.204(b).  Accordingly, the Board does not have 
jurisdiction to review these appeals, and they are dismissed.


ORDER

The appeal of the veteran's claim for service connection for 
amputation of both feet is dismissed.

The appeal of the veteran's claim for nonservice-connected 
pension is dismissed.


REMAND

The veteran seeks service connection for PTSD stemming from 
his service in Vietnam during the Vietnam conflict.  He 
reports that he worked in personnel but also pulled perimeter 
guard duty in Vietnam.  He reports experiencing great fear 
during incoming mortar fire, and described one particularly 
traumatic confrontation with enemy combatants, during which 
he claims that he drew and aimed, but did not discharge, his 
weapon.  He reports that he saved the lives of two fellow 
soldiers during this incident by pulling them out of a bunker 
as Viet Cong were advancing over barbed wire, and gives the 
names of these buddies.  He reports that this event occurred 
in July 1968, in Ahn Khe, Vietnam, while assigned to the 6/84 
Army.  

He also describes another incident in Ahn Khe in which he 
says a North Vietnamese division attacked his outfit.  He 
says that the enemy was about 3 kilometers away from his 
location, and that the infantry had to "call in an "air 
strike."  He reports that the noise was so intense that he 
thought the world was ending, and adds that he was sure that 
they would be "overrun."  He adds that he thinks of Vietnam 
and of dying almost every day of his life; "10 to 15 times a 
day."  

He also recollects that his outfit went through a mortar and 
ground attack about eight days before his Expiration of Term 
of Service.  He says that he was a member of the 8th PSYOP 
Battalion in Nha Tang, Vietnam, at the time.

During his August 2007 Board hearing he narrated at length 
about his service in Vietnam.  He also submitted a 
handwritten narrative during the hearing in which he 
recounted his Vietnam experiences.

DD-214 confirms active military service from March 1967 to 
March 1969.  DD-215 confirms service in Vietnam from March 
1968 to March 1969.  Service personnel records indicate that 
he participated in the TET Counteroffensive campaign.  
Service personnel records also confirm that he was assigned 
to the U5 Svc Battery 6/84 Artillery in Vietnam from March to 
October1968, and to the 8th PSYOP Battalion in Vietnam from 
October 1968 to March 1969.  In addition, DD-215 advises as 
follows:

DELETE:  	Vietnam Service Medal
ADD:  	Vietnam Service Medal with 1 Silver 
Service Star//Meritorious Unit 
Commendation//Republic of Vietnam 
Civil Actions Honor Medal First 
Class Unit Citation//Republic of 
Vietnam Gallantry Cross with Palm 
Unit Citation Badge//

Letter from the service department dated in September 2003 
informs that a Silver Service Star is awarded in lieu of five 
Bronze Service Stars.  

Although the October 2004 rating decision denied service 
connection for PTSD on the grounds that stressors were not 
verified, review of the record reveals that verification of 
the veteran's reported stressors was never undertaken.  The 
case must therefore be remanded for further development.  
38 C.F.R. § 3.159; see also M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D.  

The Board also notes that in October 2004 the veteran was 
accorded a compensation and pension (C&P) PTSD examination; 
however, the examiner reports that the claims file was not 
presented, and thus not reviewed, at the time of this 
evaluation.  He informs that the sole source of information 
was from the veteran, and adds that because of said, "the 
accuracy of [the] examination and impression derived cannot 
be assumed."  

During the examination the veteran reported that "after nine 
days in country his unit was hit with a mortar attack where 
nine soldiers were killed and 45 were wounded."  He reported 
that he currently thinks about Vietnam "six to seven times a 
day."  He also recounted to the examiner the events 
described above.  Axis I diagnosis was anxiety disorder, not 
otherwise specified.  According to the examiner, the veteran 
"is suffering from a number of anxiety symptoms related to 
his service in Vietnam."  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The record contains evidence from a C&P examination of a 
current psychiatric disorder, and an opinion that the 
disorder may be related to service; however, as the claims 
file was not reviewed, the examiner cautions that the 
accuracy of the examination cannot be assumed.  There is thus 
insufficient competent medical evidence on file to establish 
a nexus between service and any psychiatric disorder.  In 
accordance with McLendon, and in compliance with 38 C.F.R. § 
3.159, the matter must therefore be remanded for a VA 
psychiatric/PTSD examination and opinion.  McLendon, 20 Vet. 
App. 79.

The Board also notes that the veteran submitted a completed 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, dated in 
September 2003 for Wilson Memorial Hospital.  He reported 
that he was treated there for nerves in October 1973 and 
again in December 1974.  It does not appear that the RO 
attempted to obtain those records as the veteran also listed 
other facilities on the same form (treatment at other 
facilities did not relate to psychiatric treatment).  The RO 
informed Senator Hillary Clinton's office that separate forms 
would have to be filled out before requests could be made but 
apparently did not contact the veteran directly.  On remand, 
the RO should attempt to obtain records pertaining to 
treatment of the veteran at Wilson Memorial Hospital, 
provided that the veteran provides the RO with an updated VA 
Form 21-4142.  

In addition to the foregoing, the Board notes that in a 
rating decision dated in September 2006 the veteran was 
denied service connection for hearing loss, right ear.  
During his August 2007 Board hearing he stated that he was 
hard of hearing "due to all the mortar attacks," and 
indicated that he wished to discuss his hearing loss.  
Although testimony was subsequently restricted to the issue 
on appeal, the Board notes that the veteran's comments, which 
he made during an appellate forum, and which have since been 
reduced to writing, were made within one year from the 
September 2006 rating decision.  The Board thus finds that 
these statements satisfy the requirements for the filing of a 
Notice of disagreement.  38 C.F.R. §§ 20.201, 20.302.

VA caselaw provides that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlicon v. West, 12 Vet. App. 238 (1999).   

In view of the Board's finding that a timely Notice of 
disagreement has been filed, the issue of service connection 
for hearing loss, right ear, must be remanded for a statement 
of the case in accordance with Manlicon.  Id.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Attempt to verify the stressor 
information that the veteran has provided, 
including the stressors identified by the 
veteran during his October 2004 C&P 
examination and his August 2007 Board 
hearing.  

Also, in connection with the above, contact 
the U. S. Army & Joint Services Records 
Research Center (JSRRC) for 
unit/organizational histories for the 6/84 
Artillery in Ahn Khe, Vietnam, during the 
time period March 1968 to October 1968; and 
the 8th PSYOP Battalion in Nha Tang, 
Vietnam, during the time period October 
1968 to March 1969 to corroborate incoming 
mortar attacks.

2.  The veteran should be advised that he 
can submit alternate forms of evidence to 
prove the occurrence of his stressors, such 
as newspaper articles; buddy statement(s) 
from someone who witnessed the incident(s) 
that he claims to have seen or who was told 
about it at the time; or some other kind of 
corroborative evidence that he may have.  

The veteran should also be requested to 
provide an updated VA Form 21-4142 for 
Wilson Memorial Hospital.  

3.  Provided that an updated VA Form 21-
4142 is received from the veteran for the 
release of records from Wilson Memorial 
Hospital, the RO should attempt to obtain 
records pertaining to the veteran that are 
dated from October 1973.  

4.  Issue a statement of the case that 
addresses the issue of service connection 
for hearing loss, right ear.

5.  Schedule the veteran for a psychiatric 
examination, to include evaluation for 
PTSD.  The RO should prepare a report 
detailing the nature of any stressor which 
it has determined to be corroborated by the 
record.  This report is then to be added to 
the claims file.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such review 
in the examination report.  All indicated 
tests should be performed, and all findings 
should be reported in detail.  

With regard to evaluation for PTSD, the RO 
is to inform the examiner that only the 
stressor(s) which have been verified may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether a stressor found to be 
verified by the record was sufficient to 
produce PTSD; and (2) whether it is at 
least as likely as not that there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the examiner. 

If a diagnosis other than PTSD is 
returned, the examiner is requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability), 
at least as likely as not (50 percent 
probability or greater), or more likely 
than not (greater than a 50 percent 
probability) that the veteran's diagnosed 
psychiatric disorder was incurred during 
active military service, or is related 
thereto.   

A rationale for each opinion should be set 
forth in the report provided.

6.  Thereafter, the RO should readjudicate 
the veteran's claim for an acquired 
psychiatric disorder, to include PTSD.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


